UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-2350


ILDA LETICIA TORRES-NUNES; J.F.M.T.,

                    Petitioners,

             v.

MERRICK B. GARLAND, Attorney General,

                    Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals


Submitted: October 29, 2021                                 Decided: November 18, 2021


Before DIAZ, FLOYD, and HARRIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Abdoul A. Konare, KONARE LAW, Frederick, Maryland, for Petitioner. Brian Boyton,
Acting Assistant Attorney General, Brianne Whelan Cohen, Senior Litigation Counsel,
Mona Maria Yousif, Office of Immigration Litigation, Civil Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Ilda Leticia Torres-Nunes and her minor child, natives and citizens of Honduras,

petition for review of an order of the Board of Immigration Appeals (Board) dismissing

their appeal from the Immigration Judge’s decision denying Torres-Nunes’ request for

asylum, withholding of removal and protection under the Convention Against Torture. We

have thoroughly reviewed the record and conclude that the evidence does not compel a

ruling contrary to any of the administrative factual findings, see U.S.C. § 1252(b)(4)(B),

and that substantial evidence supports the denial of relief, see INS v. Elias-Zacarias, 502

U.S. 478, 481 (1992). Accordingly, we deny the petition for review for the reasons stated

by the Board. See In re Torres-Nunes (B.I.A. Nov. 19, 2020). We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                            2